t c summary opinion united_states tax_court margaret and john norwood petitioners v commissioner of internal revenue respondent docket no 19726-09s filed date margaret and john norwood pro sese david m mccallum for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the year at issue respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and an accuracy-related_penalty of dollar_figure under sec_6662 the issues for decision are whether petitioner john norwood failed to report nonemployee compensation of dollar_figure on petitioners’ federal_income_tax return whether petitioners are liable for self-employment_tax on that amount and whether petitioners are liable for an accuracy- related penalty under sec_6662 some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in north carolina petitioners timely filed their federal_income_tax return mr norwood worked for philip pore and his construction business p p construction inc of snow camp p p during the taxable_year and received nonemployee compensation in the form of cash mr norwood was paid dollar_figure to dollar_figure per hour mr pore and his wife janet pore maintained payroll records for the construction business the records indicate that mr norwood worked full time for mr pore from date 2if respondent’s determinations are upheld there will be a corresponding deduction for one-half of the self-employment_tax an increase in the child_tax_credit a reduction in the earned_income_credit and a reduction in the additional_child_tax_credit all of which are purely computational until the end of that year on the basis of these records mr pore and p p as third-party payors reported to the internal_revenue_service irs on forms 1099-misc miscellaneous income that mr norwood received nonemployee compensation of dollar_figure during petitioners failed to report this compensation on their return petitioners acknowledged that mr norwood worked for mr pore during petitioners kept no records regarding mr norwood’s employment and claim that they never received a form 1099-misc from either mr pore or p p for sec_61 generally includes in gross_income all income from whatever source derived unless excluded by a specific provision of the code compensation_for services is specifically included in the definition of gross_income sec_61 petitioners presented no credible_evidence that mr norwood did not receive the amounts of income respondent determined therefore we sustain respondent’s determination that mr norwood received dollar_figure in nonemployee compensation_for sec_1401 imposes self-employment_tax on self-employment_income sec_1402 defines net_earnings_from_self-employment as the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed which are attributable to such trade_or_business mr norwood provided his services to mr pore and p p and the income he received was classified as nonemployee compensation on the forms 1099-misc filed with the irs petitioners presented no evidence that respondent’s determination is erroneous accordingly we sustain respondent’s determination regarding petitioners’ liability for self-employment_tax for sec_6662 imposes a penalty equal to percent of any portion of an underpayment_of_tax that is attributable to among other things a substantial_understatement_of_income_tax sec_6662 sec_6662 provides that a substantial_understatement_of_income_tax exists if the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6664 provides that the accuracy-related_penalty shall not be imposed if it is shown that the taxpayer’s underpayment was attributable to reasonable_cause and that his action was in good_faith the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioners underreported their tax_liability by dollar_figure which exceeds the amount provided under sec_6662 petitioners have presented no evidence that indicates they acted in good_faith or had reasonable_cause in not reporting mr norwood’s nonemployee compensation on their return accordingly we hold that petitioners are liable for the accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered for respondent
